Citation Nr: 1142699	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for degenerative disc disease of the thoracic and lumbar spine.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel




INTRODUCTION

The Veteran served on active duty from April 3, 1996, to June 28, 1996, from September 28, 1998, to October 19, 1998, and from March 2002 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the St. Petersburg RO issued the initial adjudication, jurisdiction of this claim rests with the RO in New York, New York.  



FINDING OF FACT

1.  There is no record of a physical examination at the time the Veteran entered his third period of service in March 2002, and the presumption of soundness has not been rebutted. 

2.  The Veteran has been shown to currently have degenerative disc disease of the thoracic and lumbar spine that is related to his period of active duty service from March 2002 to March 2007. 



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, degenerative disc disease of the thoracic and lumbar spine was incurred in active service. 38 U.S.C.A. 38  U.S.C.A. §§ 1101, 1110, 1111, 1113 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the decision below, the Board has granted the Veteran's claim for service connection for degenerative disc disease of the thoracic and lumbar spine, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92. 


Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for degenerative disc disease of the thoracic and lumbar spine because the disorder manifested during his third period of active military service.  In statements submitted throughout this appeal, the Veteran asserts that he first experienced middle and lower back pain following Basic Underwater Demolition/SEAL (BUD/S) training.  Thereafter, he continued to seek treatment for back pain and was notified that he had developed disc disease.  The Veteran has indicated that his symptoms later diminished to the point where he felt he might re-enter BUD/S training, but he stated that his back pain worsened while he was preparing for such training and has continued to bother him through the present day.  

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Here, the competent medical evidence demonstrates that degenerative disc disease of the thoracic and lumbar spine was first noted on a February 2003 MRI obtained during the Veteran's third period of active duty service.  These findings were also noted on a November 2004 MRI.  Post-service medical evidence reflects that he continues to be evaluated and treated for chronic thoracic and lumbosacral pain syndrome related to his disc disease.  

Relevant to the current appeal, however, there is also evidence of record that raises the issue of whether the Veteran's degenerative disc disease preexisted his entrance into active duty service.  Because the laws and regulations pertaining to service connection vary depending on whether a disability preexisted military service, the Board must address whether the presumption of soundness attaches in this case.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.304, 3.306, 3.322 (2011).  

As noted above, the Veteran had three periods of military service.  Service treatment records from his first period of service dated from April 1996 to June 1996 show that he complained of low back pain beginning shortly after he began basic training that was assessed as mechanical back pain and overuse.  However, a clinical evaluation of the back during that period of service was "essentially within normal limits," and the Veteran was released from service by reason of "entry level performance and conduct," and not by reason of a physical disability.  

Approximately two years later, in September 1998, the Veteran enlisted in the Air Force.  He was discharged less than one month later for failing to meet enlistment medical standards (due to chronic residuals of a childhood hernia).  There was no mention of any acute or chronic back problems in the Veteran's service records from this period, including on the July 1998 enlistment physical examination report.

Thereafter, in March 2002, the Veteran enlisted in the Navy.  Unfortunately, a review of his service treatment records fails to reveal an enlistment examination for this period of active duty.  The law presumes a veteran to be in sound condition when enrolled for service except as to defects, infirmities, or disorders noted at the time of enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   The presumption of soundness applies for the Veteran's period of active duty service from March 2002 to March 2007 because there is no record of a physical examination at the time the he entered that period of service. See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Under these circumstances, there is nothing for the Board to review that might indicate a preexisting condition was "noted" at the time of the Veteran's enlistment in March 2002.  Thus, the presumption of soundness attaches.  See id.; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

Once the presumption of soundness attaches, the burden falls on the government to rebut this presumption by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03.  With regard to the second prong, the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153 (West 2002).  If the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection and no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2011).

The Board finds that the competent and probative evidence of record fails to demonstrate both that the Veteran's degenerative disc disease of the thoracic and lumbar spine clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  With regard to the first prong, the Board acknowledges that a VA examiner opined in May 2008 that the Veteran's degenerative disc disease is likely due to a pre-service motor vehicle accident at age nineteen, that it likely preexisted his third period of active duty, and that it is unlikely that the Veteran was asymptomatic at enlistment given the findings of the February 2003 MRI.  A January 2003 service treatment record also indicates a possible link between his contemporaneous back complaints and prior motor vehicle accident.  However, there is no definitive opinion in the service record regarding the onset and etiology of his degenerative disc disease. 

Indeed, a medical history report (MHR) was completed in May 2002 and documented the Veteran as denying having any history of recurrent back pain.  The Veteran was also physically examined in July 2002 for BUD/S training, and the examination report indicates that a clinical evaluation of the spine was normal and without subjective complaint.   In fact, he was found physically sound for BUD/S training.  The first mention of back problems during his third period of service is a January 2003 sick call record, which notes only a three-week history of low back pain that began during BUD/S training.  Subsequent treatment records show that the Veteran, at that time, reported a prior history of motor vehicle accident at age nineteen in which he was an unrestrained driver and the airbag was deployed.  However, such records also show that he denied having a formal medical evaluation at the time of the accident or chronic sequelae.  

Moreover, the Board finds no reason to doubt the credibility of the Veteran's contemporaneous assertions that he had no chronic problems following his motor vehicle accident.  Based on the foregoing, it cannot be said that the Veteran's degenerative disc disease of the thoracic and lumbar spine clearly and unmistakable existed prior to his third period of service.

In addition, even if the Board were to make a finding that degenerative disc disease of the thoracic and lumbar spine preexisted service, the evidence does not clearly and unmistakably show that the disorder was not aggravated by service.  In this regard, the same examiner who opined in May 2008 that degenerative disc disease preexisted service also stated that "it appears that the [V]eteran's current lumbar disease was aggravated by the most recent active duty service '02-'07."  In reaching that conclusion, the examiner noted that the Veteran was noted to be in "excellent" health when examined in July 2002.  

Therefore, the Board's analysis must turn to the issue of whether a current disorder was incurred during the Veteran's active service. See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003). 

As previously noted, the Veteran was seen during his third period of service for back complaints.  Degenerative disc disease of the thoracic and lumbar spine was first noted on a February 2003 MRI obtained during that period of active duty service.  These findings were also noted on a November 2004 MRI, and post-service medical evidence shows that he continues to be evaluated and treated for similar symptomatology.  

Moreover, in November 2007, an examiner opined that that the Veteran's thoracic and lumbar conditions are "as least as likely as not" caused by or a result of military service given the documentation of complaints, treatment, and diagnosis in the service treatment records.  In addition, a private orthopedist submitted an opinion in August 2009 indicating that the "[i]t is certainly possible" that the cause of the Veteran's current back pathology is his training to become a Navy SEAL.  

In summary, the presumption of soundness cannot be rebutted, and the Veteran's service treatment records and lay statements as well as the aforementioned medical opinions all tend to show that he developed degenerative disc disease of the thoracic and lumbar spine.  Thus, the Board finds that there is reasonable doubt as to whether the Veteran's current disorder is related to his military service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  Accordingly, the Board concludes that service connection for degenerative disc disease of the thoracic and lumbar is warranted. 


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for degenerative disc disease of the thoracic and lumbar spine is granted. 



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


